—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered June 2, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court failed to instruct the jury on the statutory definition of “serious physical injury,” and that the trial court should not have inserted the language “may be used” or “might have been used” into the definition of “dangerous instrument,” has not been preserved for appellate review since the defendant neither requested such a charge nor objected to the jury charge on this basis (see, CPL 470.05 [2]; People v Perez, 184 AD2d 665). Moreover, we are not inclined to reach this issue in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [3] [c]) given that the charge as a whole conveyed the necessary information regarding the People’s burden of proof (see, People v Warren, 76 NY2d 773). Sullivan, J. P., O’Brien, Santucci and Hart, JJ., concur.